Citation Nr: 1426992	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-26 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left shoulder disorder as secondary to service-connected degenerative disk disease of the lumbar spine. 

2.  Entitlement to service connection for a left hand/wrist disorder as secondary to service-connected degenerative disk disease of the lumbar spine. 

3.  Entitlement to service connection for a cervical spine disorder as secondary to service-connected degenerative disk disease of the lumbar spine. 

4.  Entitlement to a rating in excess of 20 percent for degenerative disk disease of the lumbar spine. 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to May 1964 and May 1979 to November 1985. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case was remanded by the Board for additional development in May 2013 and now returns for final appellate review. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   


FINDINGS OF FACT

1.  A left shoulder disorder is not caused or aggravated by the Veteran's service-connected degenerative disk disease of the lumbar spine.

2.  A left hand/wrist disorder is not caused or aggravated by the Veteran's service-connected degenerative disk disease of the lumbar spine.

3.  A cervical spine disorder is not caused or aggravated by the Veteran's service-connected degenerative disk disease of the lumbar spine.

4.  At no time during the appeal period has degenerative disk disease of the lumbar spine resulted in forward flexion of the thoracolumbar spine limited to 30 degrees or less; ankylosis of the entire thoracolumbar spine or entire spine; incapacitating episodes of intervertebral disc syndrome; or objective neurological abnormalities other than mild right lower extremity radiculopathy as of October 24, 2012.  

5.  As of October 24, 2012, the Veteran's degenerative disk disease of the lumbar spine results in right lower extremity radiculopathy manifested by no more than mild incomplete paralysis of the sciatic nerve.

CONCLUSIONS OF LAW

1.  A left shoulder disorder is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  A left hand/wrist disorder is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

3.  A cervical spine disorder is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

4.  The criteria for a rating in excess of 20 percent for degenerative disk disease of the lumbar spine are not met at any time during the appeal period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5010-5242 (2013). 

5.  As of October 24, 2012, the criteria for a separate rating of 10 percent, but no higher, for right lower extremity radiculopathy have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

Regarding claims for increased ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2009 letter, sent prior to the September 2009 rating decision that gave rise to the appeal with respect to these issues, advised the Veteran of the evidence and information necessary to substantiate his increased rating and secondary service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Furthermore, such letter Additionally, this letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records (STRs), post-service VA treatment records and VA examination reports from multiple VA medical facilities dated through July 2013, Social Security Administration records, and his vocational rehabilitation folder have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Pertaining to the Veteran's secondary service connection claims, he was afforded VA examinations in September 2009 and June 2013.  While the September 2009 VA examiner determined that an opinion could not be reached without resort to mere speculation and did not address the aggravation prong of the Veteran's secondary service connection claims, the June 2013 VA examination provided such opinions.  Therefore, the Board finds that such VA examinations and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Regarding the Veteran's increased rating claim, he was afforded VA examination n July 2009, October 2012, and June 2013.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected back disability as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Accordingly, as relevant to all issues adjudicated herein, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion has been met.  

As noted previously, in May 2013, the Board remanded the case for additional development.  As discussed in the preceding paragraphs, VA treatment records dated through June 2013 and the Veteran's vocational rehabilitation folder have been obtained and the Veteran was afforded a VA examination in June 2013 so as to determine the nature and severity of his back disability as well as whether his left shoulder, left wrist/hand, and cervical spine disorders are secondary to such disability in accordance with the May 2013 remand directives.  Therefore, the Board finds that the AOJ has substantially complied with the May 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

A.  Service Connection Claims

The Board notes that the Veteran does not allege, nor does the record reflect, that his left shoulder, left wrist/hand, and/or cervical spine disorders are directly related to his military service or manifested within one year of his service discharge, or that such are otherwise related to service on a direct or presumptive basis. 

In this regard, the Veteran's STRs included a January 1985 record that reflects a two day history of intermittent left shoulder pain; however, such pain was accompanied by left sided chest wall pain, and following a chest x-ray, the assessment was chest wall pain.  Overall, the STRS, to include the reports from an April 1985 Medical Board examination and medical history collected at that time, are negative for any other complaints, treatment, or diagnoses referable to a left shoulder, left hand/wrist, or cervical spine disorder.  In this regard, at the Medical Board examination, the Veteran reported that his only significant abnormality at that time was a back problem.  Furthermore, after service, in his original application for service connection filed in November 1985, the Veteran referred to a back disability and tuberculosis, but not a left shoulder, left hand/wrist, or cervical spine disorder.  It was not until his May 2009 claim which gave rise to this appeal that the Veteran referenced a left shoulder, left hand/wrist, or cervical spine disorder, and in doing so at that time, he asserted that such conditions were not the direct result of service, but secondary to his service-connected back disability.  In his December 2009 notice of disagreement and June 2010 substantive appeal, the Veteran also limited his contention for left shoulder, left hand/wrist, or cervical spine disorders to secondary service connection.  In addition, as there is no evidence that arthritis was demonstrated in the left shoulder, left hand/wrist, or cervical spine within one year of service.  

Therefore, as the record does not suggest, and the Veteran does not contend, that service connection for his left shoulder, left hand/wrist, or cervical spine disorders are warranted on a direct or presumptive basis, such theories need not be considered.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  Rather, the Veteran claims that his service-connected back disability caused or aggravated his left shoulder, left hand/wrist, and cervical spine disorders as a result of an altered gait and/or due to the use of a cane.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As an initial matter, the Board notes that the Veteran is service-connected for degenerative disk disease of the lumbar spine and has current diagnoses of left shoulder strain, left wrist strain, and degenerative changes of the cervical spine at C5-6.  Therefore, the remaining inquiry is whether his service-connected back disability caused or aggravated his left shoulder, left hand/wrist, or cervical spine disorders.

In this regard, at a September 2009 VA examination, following evaluation of the Veteran and review of his claims folder, the examiner opined that the matters of whether left shoulder, left hand/wrist, or cervical spine disabilities were etiologically related to the service-connected lumbar spine disability could not be resolved without resort to mere speculation.  Specifically regarding the left shoulder and left wrist/hand, the examiner reasoned that, due to the absence of radiographic evidence indicating a specific injury, it would require mere speculation to assign cause to any particular etiology.  As for the cervical spine, the examiner reasoned that it would require mere speculation to assign all causative factors to biomechanical changes in the cervical spine due to the Veteran's altered body mechanics.  

No opinions were rendered following the September 2009 VA examination as to whether the service-connected lumbar spine disability aggravated the Veteran's left shoulder, left hand/wrist, or cervical spine; as such, and in order to obtain more definitive opinions than were rendered at the in September 2009 VA examination, the May 2013 remand requested the opinions of a VA examiner as to whether it was  at least as likely as not (50 percent or greater likelihood) that the Veteran had a cervical spine, left shoulder, or left hand/wrist disorder that was caused or aggravated by his service-connected low back disability.  Such opinions, documented to have been preceded by an examination of the Veteran and review of claims file, were completed in June 2013, resulted in the examiner's determination it was not at least as likely as not that the Veteran had a cervical spine, left shoulder, or left hand/wrist disorder that was caused or aggravated by his service-connected low back disability.  The rationale for these opinions was follows: 

Per Veteran, onset of [n]eck pain was after being informed in 2009 that his "spine looked like poop" from the Neurologist who ordered and reviewed his MRI at that time.  Per Veteran and per review of available records, no workup or treatment performed from that isolated event.  Xrays of Cervical spine [on] 8/9/2010 showed mild arthritic changes at C5-6 which is one of the most common levels to see degenerative changes in  the neck due to natural progression of aging. 

Per Veteran[,] [l]eft [s]houlder pain had "on/off"/intermittent onset when first transitioning to use of standard cane for back in 1985.  He reported that [l]eft [s]houlder again had gradual onset of discomfort in ~2007.  Per Veteran and per review of  available records, no workup or treatment performed for this  complaint.  Xrays of Left Shoulder taken today showed mild arthritic changes symmetrical to Right Shoulder as is typically seen due to natural progression of aging. 

Per Veteran[,] [l]eft [w]rist/[h]and pain onset was ~2009 and states that this was from gripping/holding onto his Rollator walker.  Per Veteran and per review of available records, no workup or treatment performed for this complaint.  Left [w]rist Xrays taken today showed mild arthritic changes similar to [r]ight wrist as is typically seen due to natural progression of aging.

Available records, up until 2009 are absent for complaint and/or conditions of [l]eft [s]houlder, [l] [w]rist/[h]and and neck as related to back.  Therefore[,] this absence of any clinical notes from 1985 to 2009 reflects that these areas of complaint were not significant enough to be seen for by the Veteran.  Of note, Xrays taken today comparing [r]ight [s]houlder to [l]eft [s]houlder and [r]ight [w]rist to [l]eft [w]rist were similar, therefore supporting no objective evidence of preferential culmination of stress to [l]eft [s]houlder and [l]eft [w]rist as claimed by Veteran as he attributes to his assistive devices.  Current medical literature does not support a relation of neck, [l]eft [s]houlder, and [l]eft [w]rist to back pain. 

Following the negative opinion as whether the service-connected degenerative disk disease of the lumbar spine disease had aggravated any disability in the extremities at issue, the examiner stated that the "present state" in the Veteran's left shoulder, left hand/wrist, and cervical spine is the result of "degenerative changes that are due to the natural progression of aging."  The examiner also referenced the analysis set forth above as further rationale and concluded that it was less likely as not that any current left shoulder, left hand/wrist, or cervical spine disability was the result of "aggravation by his service-connected low back disability/any permanent increase in the underlying severity of the disabilities beyond the natural progression of aging."   

Review of the remaining evidence reveals no positive medical evidence or opinion linking a current left shoulder, left hand/wrist, or cervical spine disorder to the service-connected low back disability, to include by way of aggravation, and the Board finds the opinions following the June 2013 VA examination to be definitive as to the matter of whether a current left shoulder, left hand/wrist, or cervical spine
disorder is etiologically related to the service-connected degenerative disk disease of the lumbar spine, to include on the basis of aggravation.  Nieves-Rodriguez, supra; Stefl, supra.

With respect to the assertions by the Veteran linking current left shoulder, left hand/wrist, and cervical spine disorders to his service-connected low back disability, the Veteran is not competent to make such assertions.  See Woehlaert, supra.  Specifically, the question of the etiology of disability in these extremities, in particular, arthritis therein, involves a medical question concerning an internal or physical process of the body that is not observable by a lay person.  Specifically, such an opinion requires the knowledge of the impact degenerative disk disease in the lumbar spine has on other body parts, to include the shoulder, hand, wrist, and cervical spine.  As such, the question of whether the Veteran has a left shoulder, left hand/wrist, or cervical spine disorder that is etiologically related to his service-connected low back disability may not be competently addressed by lay evidence, and the opinion of the Veteran as to these matters is nonprobative evidence.  

For the foregoing reasons, the Board concludes that the claims for service connection for left shoulder, left hand/wrist, and cervical spine disorders as secondary to service-connected degenerative disk disease of the lumbar spine must be denied.  In reaching the decision to deny these claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.   

B.  Increased Rating for Degenerative Disk Disease of the Lumbar Spine

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Traumatic arthritis is rated as for degenerative arthritis.  DC 5010.  

The Veteran's service-connected degenerative disk disease of the lumbar spine is currently evaluated pursuant to DCs 5010-5242 (DC 5242 provides a rating for degenerative arthritis of the spine).  (Hyphenated Diagnostic Code numbers reflects the assignment of a rating under the first DC number using the criteria of the second DC.  See 38 C.F.R. § 4.20.)  As such, the disability at issue is rated under the General Rating Formula for Diseases and Injuries of the Spine. 

The General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for lumbar spine disabilities if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Intervertebral disc syndrome (IDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.   

An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

Summarizing the pertinent evidence with the above criteria in mind, as indicated above, the STRs include a Medical Board examination for a back disability, and X-rays conducted in conjunction with this examination showed disc disease in the lumbar spine with evidence a compression fracture at L1.  Following separation form service, a July 1986 rating decision granted service connection for degenerative disk disease of the lumbar spine with history of compression fracture at L1.  A 20 percent rating was assigned under DC 5293.  (DC 5293, currently DC 5243, provided ratings for IDS.)  The service-connected lumbar spine disability has been rated as 20 percent disabling since this grant of service connection.  

Examining the more recent pertinent clinical evidence, at a June 2009 VA examination, the Veteran reported worsening pain, described as constant, sharp, and excruciating, over the prior two years associated with his degenerative disk disease of the lumbar spine.  He stated that medication provided moderate relief for his pain and denied flare-ups.  Also described was associated numbness and weakness in the bilateral legs.  The Veteran was noted to use a cane and wear a back brace, and he  reported that he could walk about 400 feet, but that it takes him 30 minutes to do so.  He also described unsteadiness and that he had fallen the previous month.  It was noted that the Veteran did not work; that he had difficulty with walking and transfers; and that the service-connected lumbar spine prevented sports and driving and severely limited the Veteran' ability to perform chores, exercise, engage in recreation, and travel.  

Upon physical examination of the spine in June 2009, severe scoliosis was shown with the left shoulder held higher than the right.  There was pain on palpation over the sacral area and bilateral sacroiliac joints, and the Veteran was observed to walk with a cane and an antalgic gait.  Upon range of thoracolumbar testing, and after, it was noted that the Veteran's posture was in station forward at 20 degrees, forward flexion was from 20 degrees to 40 degrees, with pain at 40 degrees; extension backward was to 0 degrees with pain at 0 degrees; left and right lateral flexion was to 15 degrees, with pain at 15 degrees; and left and right lateral rotation was to 10 degrees with pain at 10 degrees.  Repetitive motion did not result in any additional loss of motion.  The motor examination revealed strength in the lower extremities at 3/5 and deep tendon reflexes were 1+ in the bilateral knees and trace in the bilateral Achilles tendons.  There was no pathological reflex.  

At the September 2009 VA examination, it was noted that, aside from scoliosis, there were no abnormal spinal curvatures, to include thoracolumbar ankylosis.  Decreased sensation was shown to light touch in the feet.  Lumbar motion was to 60 degrees of forward flexion, 10 degrees of backward extension; and 10 degrees of lateral rotation and flexion to each side.  There was objective evidence of pain following repetitive motion, and flexion was reduced to 40 degrees with repetitive motion.  The examiner found that the Veteran's erectile dysfunction was not related to his service-connected degenerative disk disease of the lumbar spine 

At an October 2012 VA examination, it was noted the Veteran last worked, as a truck driver, in 2004, and that he had to stop working at that time due to two bouts of carbon monoxide poisoning and problems with repetitive sitting and lifting, including loading and unloading the truck.  The Veteran reported constant thoracolumbar spine pain and that he took narcotic pain medication as needed.  He also reported that he cannot get comfortable at night, so he takes medication prior to bedtime.  The Veteran also noted that he takes medication for muscle spasms.  He reported that he used a walker solely for his back and that he cannot climb the stairs in his house ; that he can walk about 50-100 feet at a time with his walker; and that he can walk to his mailbox, which is 300 feet from his house, only after topping a couple of times on the way.  The Veteran also described having random flare-ups of lumbosacral pain that brings tears to his eyes two to three time per week on average that can last several hours and prevent him from being able to do anything. 

Upon examination in October 2012, thoracolumbar motion was to 40 degrees of flexion with objective evidence of pain at 5 degrees; 20 degrees of backward extension with objective evidence of pain at 10 degrees; and 20 degrees of rotation and flexion to the right and left, with objective evidence of pain at 10 degrees.  Repetitive motion resulted in no additional loss of motion.  Additional limitations noted were instability of station, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing; localized tenderness or pain to palpation of the thoracolumbar spine; and guarding or muscle spasm severe enough to result in an abnormal gait.  The sensory examination of the lower extremities was negative as was the straight leg raising testing.  Mild radicular pain in the right lower extremity was described and the examiner noted that there was mild right sided radiculopathy.  The examiner also specified that there were no other neurological abnormalities, such as bowel or bladder problems or pathologic reflexes.  

It was indicated at the October 2012 VA examination that the Veteran had IDS, but that this had not resulted in any incapacitating episodes over the prior 12 months.  The service-connected lumbar spine disability was said to impact the Veteran's ability to work to the extent that he was not able to sit more than approximately 20-30 minutes; can only walk about 50-100 feet at a time; and can only stand for about 5-10 minutes.  It was also noted that the Veteran could lift about 20 pounds but could do no repetitive lifting, and that he also is not able to perform repeated pushing, pulling, twisting, bending, or stooping motions. 

At the most recent VA examination in June 2013, the Veteran reported worsening  back pain since the October 2012 VA examination such that he "cannot do anything."  He also described occasional weakness and pain radiating from the right buttock into the right heel and occasional numbness in the left posterior thigh.  The Veteran reported no flare-ups impacting back functioning.  The range of thoracolumbar motion was to 50 degrees of forward flexion with pain at 50 degrees; 20 degrees of right lateral flexion with pain at 20 degrees; and 0 degrees of left lateral flexion with pain (these are the only range of motion findings recorded at this examination).  Repetitive motion did not result in any additional loss of motion; there was mild tenderness to palpation of the bilateral paravertebrals of the upper lumbar and lumbosacral areas; and there was said to be guarding or muscle spasm of the thoracolumbar spine severe enough to result in an abnormal spinal contour.  

Also shown at the June 2013 VA examination was decreased sensation in the lower legs and ankles; a negative straight leg raising test; and mild radicular pain, paresthesias and/or dysesthesias, and numbness in the right lower extremity.  The examiner assessed that there was mild right-sided radiculopathy, and noted that there were no other neurological abnormalities, such as bowel or bladder problems or pathologic reflexes.  She also noted that the Veteran did not have IDS and that the service-connected lumbar disability affected work to the extent that the Veteran  cannot bend forward from the trunk, squat, ambulate more than 50-75 feet, sit more than 30 to 35 minutes, stand more than 15 minutes, or drive more than 20 miles.  

Review of the VA outpatient treatment reports-such as a March 6, 2013, VA report referencing mid back pain radiating to the lower extremities bilaterally, intermittent right leg numbness with stiffness, tenderness elicited with palpation to the lumbar spine, and mild loss of sensation in the lower extremities, and an April 12, 2012, VA outpatient treatment report that showed spinal stiffness and significant pain with movement of the neck and entire back-do not contain findings pertinent to the service-connected lumbar spine describing a level of disability therein significantly different than that demonstrated on the reports from the VA examinations discussed above.  

Applying the pertinent legal criteria to the facts set forth above, an increased rating under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes would require limitation of thoracolumbar flexion to 30 degrees, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of IDS having a total duration of at least four weeks during a 12 month period.  Such findings are simply not shown at any time during the appeal period.  

In this regard, at the June 2009 examination, while the Veteran's posture was in station forward at 20 degrees, such was noted to be due to severe scoliosis and there is no indication that such resulted in favorable ankylosis of the entire thoracolumbar spine.  Furthermore, at the September 2009 VA examination, it was noted that, aside from the scoliosis, there were no abnormal spinal curvatures, to include thoracolumbar ankylosis.  Moreover, throughout the course of the appeal, the evidence demonstrates that the Veteran is capable of thoracolumbar spine motion, albeit limited.  Therefore, an increased rating based on ankylosis of the thoracolumbar spine or entire spine is not warranted.

Furthermore, the Board finds that the evidence likewise fails to show limitation of thoracolumbar flexion to 30 degrees, to include in consideration of additional symptomatology such as pain, weakened movement, excess fatigability, or incoordination.  In this regard, at the June 2009 VA examination, the Veteran had forward flexion to 40 degrees with pain at such point.  Furthermore, repetitive motion did not result in any additional loss of motion.  Likewise, at the September 2009 VA examination, the Veteran had 60 degrees of forward flexion, which was reduced to 40 degrees following repetitive motion and as a result of pain. The Board acknowledges that, while the Veteran had thoracolumbar motion to 40 degrees of flexion at the October 2012 VA examination, he had objective evidence of pain at 5 degrees; however, there is no indication that such pain further reduced the Veteran's flexion and resulted in additional functional loss.  Moreover, repetitive motion resulted in no additional loss of motion.   Finally, at the June 2013 VA examination, the range of thoracolumbar motion was to 50 degrees of forward flexion with pain at such point.  Again, repetitive motion resulted in no additional loss of motion.   Therefore, while the Board has properly considered the effects of pain and other symptomatology in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell, supra, the reports from the examinations conducted above document consideration of these principles, and there is no indication that the Veteran's thoracolumbar flexion is limited to 30 degrees or more, even in consideration of such principles.  Therefore, a rating in excess of 20 percent based on limitation of motion is not warranted.

Pertinent to any associated neurologic impairment, the Board finds that, as of October 24, 2012, a separate 10 percent rating, but no higher, for right lower extremity radiculopathy have been met.  38 C.F.R. § 4.124a, DC 8520.  In this regard, while the Veteran complained of bilateral numbness, weakness, and radiating pain in the bilateral legs during the entire appeal period, and, in June 2009, strength and reflexes in the lower extremities were reduced, during the entire appeal period, the Board finds that the evidence fails to show associated objective neurologic abnormalities other than right lower extremity radiculopathy as of October 24, 2012.  

With respect to the left lower extremity, there has been no diagnosis of neurologic impairment associated with the Veteran's service-connected back disability.  Specifically, despite the Veteran's subjective complaints and the objective findings referable to his left lower extremity in June 2009, such have not been related to his back disability.  Moreover, in October 2012, sensory examination of the lower extremities was negative as was the straight leg raising testing.  Furthermore, only mild right sided radiculopathy was diagnosed.  Finally, at the June 2013 VA examination, while the Veteran had decreased sensation in the lower legs and ankles, straight leg raising test was negative and mild radicular pain, paresthesias and/or dysesthesias, and numbness were found only in the right lower extremity.  In fact, the examiner found no radiculopathy referable to the left lower extremity.  Therefore, while the Veteran has complained of radiating pain and other symptoms associated with his left leg, there is no objective evidence demonstrating left leg radiculopathy.  Moreover, such subjective complaints are contemplated in his current 20 percent rating under the General Rating Formula. 

Regarding the right lower extremity, while the Veteran complained of bilateral numbness, weakness, and radiating pain in the bilateral legs during the entire appeal period, and, in June 2009, strength and reflexes in the lower extremities were reduced, he was not diagnosed with right sided radiculopathy until the VA examination conducted on October 24, 2012.  At such time, the examiner determined that the Veteran had mild radicular pain in the right lower extremity with 1+ reflexes in the right ankle.  However, muscle strength in the right lower extremity was 5/5, there was no atrophy, and sensory examination was normal.  As such, the examiner diagnosed mild radiculopathy that affected the right sciatic nerve.  Likewise, in March 2013, the Veteran complained of intermittent right leg numbness with stiffness and mild loss of sensation.  Also, in June 2013, the Veteran complained of occasional weakness and pain radiating from the right buttock into the right heel and objective examination revealed decreased sensation in the lower legs and ankles, mild radicular pain, paresthesias and/or dysesthesias, and numbness in the right lower extremity.  The examiner again diagnosed mild radiculopathy that affected the right sciatic nerve.  

Under DC 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and a maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost. See 38 C.F.R. § 4.124a , DC 8520.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Therefore, as the Veteran's right lower extremity radiculopathy results in no more than mild incomplete paralysis of the sciatic nerve, as determined by the October 2012 and June 2013 VA examiners and is manifested by subjective complaints of numbness, stiffness, weakness, radiating pain, loss of sensation with reduced reflexes, a 10 percent rating, but no higher is assigned as of October 24, 2012, the date such was first objectively shown to be associated with the Veteran's back disability.   

Regarding other neurological impairments, the September 2009 examiner found that the Veteran's erectile dysfunction was not related to his service-connected degenerative disk disease of the lumbar spine.  Furthermore, the October 2012 and June 2013 VA examiners also specified that there were no other neurological abnormalities, such as bowel or bladder problems or pathologic reflexes.  

Therefore, the Board finds that, as of October 24, 2012, the Veteran's degenerative disk disease of the lumbar spine results in right lower extremity radiculopathy manifested by no more than mild incomplete paralysis of the sciatic nerve.  However, the Board further determines that the above findings do not reflect any other compensable objective neurological abnormalities associated with the service-connected lumbar disability at issue for which a separate rating is warranted pursuant to Note 1 following the General Rating Formula for Diseases and Injuries of the Spine. 

In short and based on the analysis above, the rating criteria for a rating in  excess of 20 percent for degenerative disk disease of the lumbar spine are not met.  38 C.F.R. § 4.71a, DCs 5010-5242.  However, as of October 24, 2012, a separate 10 percent rating, but no higher, for right lower extremity radiculopathy have been met.  38 C.F.R. § 4.124a, DC 8520.

The Board notes that to the extent it was found above that the rating criteria were not met for increased compensation for the service-connected degenerative disk disease of the lumbar spine, to include his right lower extremity radiculopathy, entitlement to increased compensation on the basis of a staged rating for any discrete periods of times has been considered but has not been demonstrated.  See Hart, supra.  

In making its rating determination above, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected degenerative disk disease of the lumbar spine, to include his right lower extremity radiculopathy, and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned for his service-connected degenerative disk disease of the lumbar spine and right lower extremity radiculopathy.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability addressed above.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected back disability, to include his right lower extremity radiculopathy, at issue.   

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.   An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under  3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected back disability, to include his right lower extremity radiculopathy, with the established criteria found in the rating schedule.  The Board finds that these disabilities are fully addressed by the rating criteria under which such are rated.  In short, the specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to his service-connected degenerative disk disease of the lumbar spine, to include his right lower extremity radiculopathy, and there are no additional symptoms.     

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's back disability.  This service-connected disorder requires application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  As such, in the instant case, the Veteran's 20 percent rating contemplates his functional loss, to include limited range of motion, as a result of his back symptomatology.  Moreover, a separate 10 percent rating for the neurological impairment of his right lower extremity as a result of such disorder has been awarded.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected lumbar spine disability at issue is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  During the course of the Veteran's claim, a claim for TDIU was considered and denied by the RO in a November 2012 rating decision.  The Veteran has not appealed such decision.  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter. 

In sum, Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for degenerative disk disease of the lumbar spine and a rating in excess of 10 percent for right lower extremity radiculopathy as of October 24, 2012; as such, the benefit of the doubt doctrine is not applicable and entitlement to increased ratings must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, supra.   


ORDER

Service connection for a left shoulder disorder as secondary to degenerative disk disease of the lumbar spine is denied. 

Service connection for a left hand/wrist disorder as secondary to degenerative disk disease of the lumbar spine is denied. 

Service connection for a cervical spine disorder as secondary to degenerative disk disease of the lumbar spine is denied. 

A rating in excess of 20 percent for degenerative disk disease of the lumbar spine is denied. 

As of October 24, 2012, a separate 10 percent rating, but no higher, for right lower extremity radiculopathy is granted, subject to applicable law and regulations governing the award of monetary benefits.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


